FILED
                            NOT FOR PUBLICATION                             APR 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DENISE K. HAMMA,                                 No. 09-15815

              Plaintiff - Appellant,             D.C. No. 2:07-cv-01795-GEB-
                                                 CMK
  v.

INTEL CORPORATION; INTEL                         MEMORANDUM *
CORPORATION LONG TERM
DISABILITY BENEFIT PLAN; INTEL
DISABILITY APPEALS COMMITTEE;
MATRIX ABSENCE MANAGEMENT,
INC.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                       Argued and Submitted April 14, 2010
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER and RAWLINSON, Circuit Judges, and MOODY, Judge.**

       Appellant Denise Hamma’s (Hamma’s) claim for long-term disability

(LTD) benefits under Appellee Intel Corporation’s (Intel) Long-Term Disability

Benefit Plan (Plan) was denied by the plan administrator, Matrix Absence

Management, Inc. (Matrix), and her appeal was denied by the Intel Disability

Appeals Committee (Appeals Committee). Hamma challenges the district court’s

summary judgment in favor of Intel, asserting that Matrix and the Appeals

Committee abused their discretion.

       Matrix and the Appeals Committee did not abuse their discretion by relying

on a neurologist and neurosurgeon as peer review physicians in evaluating

Hamma’s medical condition, and they specified their reasons for not crediting the

opinions of Hamma’s treating physicians. See 29 C.F.R. § 2560.503-1(h)(3)(iii)

(“[T]he appropriate named fiduciary shall consult with a health care professional

who has appropriate training and experience in the field of medicine involved in

the medical judgment[.]”); see also LaMantia v. Voluntary Plan Administrators,

Inc., 401 F.3d 1114, 1121 (9th Cir. 2005) (“ERISA 1 and the Secretary of Labor’s

regulations implementing the statute do not command plan administrators to credit

      **
              The Honorable James Maxwell Moody, United States District Judge
for the District of Arkansas, sitting by designation.
      1
           Employee Retirement Income Security Act

                                         2
the opinions of treating physicians over other evidence relevant to the claimant’s

medical condition.”) (citation and internal quotation marks omitted). Although

they did not expressly address the award of social security benefits or Hamma’s

prescription medications in their denial letters, Matrix and the Appeals Committee

fully and fairly reviewed Hamma’s medical evidence, including the additional

medical evidence submitted to the Appeals Committee, and their denials of LTD

benefits comported with ERISA’s requirements. See Abatie v. Alta Health & Life

Ins. Co., 458 F.3d 955, 972 (9th Cir. 2006) (en banc) (“When an administrator can

show that it has engaged in an ongoing, good faith exchange of information

between the administrator and the claimant, the court should give the

administrator’s decision broad deference notwithstanding a minor irregularity.”)

(citations and internal quotation marks omitted); see also Montour v. Hartford Life

& Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009), as amended (“In the absence of

a conflict, judicial review of a plan administrator’s benefits determination involves

a straightforward application of the abuse of discretion standard. In these

circumstances, the plan administrator’s decision can be upheld if it is grounded on

any reasonable basis.”) (citations and internal quotation marks omitted) (emphasis

in the original).




                                          3
      Because the Plan required the submission of objective medical evidence to

support a pain-based disability claim, the lack of such evidence was a reasonable

basis for denial.

      AFFIRMED.




                                         4